Name: 1999/842/EC: Commission Decision of 30 November 1999 amending Decision 96/301/EC and authorising Member States temporarily to take emergency measures against the dissemination of Pseudomonas solanacearum (Smith) Smith as regards Egypt (notified under document number C(1999) 3980)
 Type: Decision_ENTSCHEID
 Subject Matter: plant product;  agricultural policy;  tariff policy;  agricultural activity;  Africa;  natural and applied sciences
 Date Published: 1999-12-18

 Avis juridique important|31999D08421999/842/EC: Commission Decision of 30 November 1999 amending Decision 96/301/EC and authorising Member States temporarily to take emergency measures against the dissemination of Pseudomonas solanacearum (Smith) Smith as regards Egypt (notified under document number C(1999) 3980) Official Journal L 326 , 18/12/1999 P. 0068 - 0070COMMISSION DECISIONof 30 November 1999amending Decision 96/301/EC and authorising Member States temporarily to take emergency measures against the dissemination of Pseudomonas solanacearum (Smith) Smith as regards Egypt(notified under document number C(1999) 3980)(1999/842/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community(1), as last amended by Commission Directive 1999/53/EC(2), and in particular Article 15(3) thereof,Whereas:(1) where a Member State considers that there is an imminent danger of the introduction into its territory of Pseudomonas solanacearum (Smith) Smith, the cause of potato brown rot, from a third country, it may temporarily take any additional measures necessary to protect itself from that danger;(2) in 1996, on the basis of continued interceptions of Pseudomonas solanacearum (Smith) Smith in potatoes originating in Egypt, several Member States - France, Finland, Spain and Denmark - adopted measures to implement a ban on potatoes originating in Egypt, with a view to ensuring more efficient protection against the introduction of Pseudomonas solanacearum (Smith) Smith from Egypt into their respective territories;(3) the Commission, by Decision 96/301/EC(3), authorised Member States temporarily to take additional measures against the dissemination of Pseudomonas solanacearum (Smith) Smith as regards Egypt; whereas furthermore as a result of considerable numbers of interceptions of Pseudomonas solanacearum (Smith) Smith on imports of potatoes originating in Egypt during the import season 1996/1997, Decision 96/301/EC was amended and further strengthened by Commission Decision 98/105/EC(4) and the import into the Community of potatoes originating in Egypt was banned unless the emergency measures against the dissemination of Pseudomonas solanacearum (Smith) Smith as laid down in the Annex to the said Decision were complied with;(4) during the 1997/1998 import season, Finland and Denmark, on the basis of continued interceptions of Pseudomonas solanacearum (Smith) Smith in potatoes originating in Egypt adopted on 2 April 1998 and 9 May 1998 respectively measures to implement a ban on potatoes originating in Egypt, with a view to ensuring more efficient protection against the introduction of Pseudomonas solanacearum (Smith) Smith from Egypt into Finland and Denmark;(5) therefore it has become apparent that the strengthened measures laid down in Decision 98/105/EC are not sufficient to prevent the entry of Pseudomonas solanacearum (Smith) Smith or have not been complied with; whereas, in particular, the operation of a "qualified area", in which no outbreak of Pseudomonas solanacearum (Smith) Smith has occurred, seems to be insufficient to prevent such a risk of entry and should be altered;(6) therefore the Commission, by Decision 98/503/EC(5), authorised Member States temporarily to take emergency measures against the dissemination of Pseudomonas solanacearum (Smith) Smith as regards Egypt, based on the concept of "pest-free area" in which Pseudomonas solanacearum (Smith) Smith is known not to occur, as established by official surveys and monitoring procedures in accordance with the "FAO International Standard for Phytosanitary Measures Part 4: Pest Surveillance - Requirements for the Establishment of Pest-Free Areas";(7) during the import season 1998/1999 there have been again a number of interceptions of Pseudomonas solanacearum (Smith) Smith on imports of potatoes originating in Egypt;(8) as a consequence of the above interceptions, and in accordance with the provisions of Decision 98/503/EC, the entry into the territory of the Community of tubers of Solanum tuberosum L. originating in Egypt has been prohibited on 3 April 1999 and remained prohibited during the rest of the import season 1998/1999, and an assessment of the situation has been made;(9) Egypt informed the Commission that administrative measures had been strengthened to control the processes of harvesting, handling and packing of potatoes by the Egyptian central administration for plant quarantine. Moreover Egypt confirmed that improved measures are taken against exporters who violate Egyptian instructions on the export of potatoes destined to the EU;(10) Egypt also informed the Commission that they will apply a strict control system to ensure and maintain freedom within "approved pest-free areas" from the above pathogen;(11) therefore, it should be possible for the Commisison to re-establish "pest-free areas" which have been approved in Egypt in accordance with the said FAO International Standard;(12) the Commission will ensure that Egypt makes available all technical information in relation to surveying and monitoring for the approval of such "pest-free areas" in accordance with the said FAO International Standard in order to enable the Commission to carry out the necessary assessment for its aforesaid action; whereas that technical information shall be sufficiently detailed to give evidence that the specific risk factors both in the delta and in the desert region are sufficiently addressed while establishing the approved PFAs in Egypt;(13) the effects of the emergency measures will be assessed continually, in the import season 1999/2000, and whereas if it is established that the conditions laid down in this Decision have not been complied with, the consequences should be specified;(14) the official testing for latent infection with Pseudomonas solanacearum (Smith) Smith should be carried out in accordance with the Community test scheme recently laid down in Council Directive 98/57/EC(6) on the control of Ralstonia solanacearum (Smith) Yabuuchi et al.;(15) it is necessary to clarify the provision of point 5 of the Annex to the Decision in order to indicate that the holding notice refers to the relevant "approved pest-free area";(16) the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on plant health (hereinafter referred to as the "Committee"),HAS ADOPTED THIS DECISION:Article 1Decision 96/301/EC is hereby amended as follows:1. The text of Article 1a is replaced by the following: "Article 1a1. By way of derogation to Article 1, for the import season 1999/2000, the entry into the territory of the Community of tubers of Solanum tuberosum L. which orignate in Egypt shall be permitted from the 'pest-free areas' referred to in paragraph 2, provided that the measures applicable to tubers grown in these areas and laid down in the Annex of this Decision, are complied with.2. The Commission establishes whether 'pest-free areas' have been approved in Egypt for the import season 1999/2000 in accordance with the 'FAO International Standard for Phytosanitary Measures Part 4: Pest Surveillance - Requirements for the Establishment of Pest-Free Areas', in particular point 2.3 thereof, and compiles a 'list of approved pest-free areas', including identification details of the fields located in the above 'approved pest-free areas'. The Commission shall convey such a list to the Committee and to the Member States."2. In Article 1b, "1998/1999" is replaced by "1999/2000."3. In Article 2, "30 Augustu 1999" is replaced by "30 August 2000."4. In Article 3, "Article 1" is replaced by "Article 1, 1a and 1b."5. In Article 4, "30 September 1999" is replaced by "30 September 2000."6. The text in point 1(c), first indent of the Annex to the Decision, is replaced by the following: "- grown from potatoes, either directly of Community origin or once grown from such potatoes, produced in an approved 'pest-free area' as established under Article 1a of this Decision and which have been officially tested for latent infection, immediately prior to planting in accordance with the Community test scheme as laid down in Directive 98/57/EC, and found free from Pseudomonas solanacearum (Smith) Smith in such testing."7. The text in point 1(c), third indent of the Annex to the Decision, "1998/1999" is replaced by "1999/2000" and "1 December 1998" is replaced by "1 December 1999".8. The text in point 1(c), fifth indent of the Annex to the Decision is replaced by the following: "- officially tested for latent infection on samples taken from each consignment; during the export season at least one sample per area as specified in (a) and represented in the consignment must be taken, but in any case at least five samples must be taken and submitted for laboratory analysis in accordance with the Community test scheme as laid down in Directive 98/57/EC, and found free from Pseudomonas solanacearum (Smith) Smith in such testing."9. In point 1(c), last indent of the Annex to the Decision, "1 December 1998" is replaced by "1 December 1999".10. In point 5 of the Annex to the Decision, the second sentence is replaced by the following: "The list of approved pest-free areas shall be adjusted by the Commission according to these results and to the findings made under 2 and 3; in relation to a suspect notification made under 4 the list of 'approved pest-free areas' shall be adjusted with an indication of a holding notice on further exports from the relevant approved pest-free area until confirmation or refutation of the suspect finding of Pseudomonas solanacearum (Smith) Smith."Article 2This Decision is addressed to the Member States.Done at Brussels, 30 November 1999.For the CommissionDavid BYRNEMember of the Commission(1) OJ L 26, 31.1.1977, p. 20.(2) OJ L 142, 5.6.1999, p. 29.(3) OJ L 115, 9.5.1996, p. 47.(4) OJ L 25, 31.1.1998, p. 101.(5) OJ L 225, 12.8.1998, p. 34.(6) OJ L 235, 21.8.1998, p. 1.